ROBERTS, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Published only in Ohio Law Abstract
This was an action for damages brought by Brown against Barta. The plaintiff alleged that he had employed Barta to haul a quantity of apples to a cider mill and bring back the cider to his premises, that Barta permitted two of his agents, Mike Savko and Sonoky to drive the truck and that these men were incompetent drivers and that as a result thereof the truck was run into a ditch, Brown was injured and the barrels of cider destroyed.
Later Savko was also made a defendant. The evidence disclosed that Barta had originally owned the truck but had sold it to Savko. Sonoky was driving for Savko. Both Sonoky and Savko denied being in the employ of Barta. Brown claimed that he had employed Barta to do the hauling and the men in question were his agents. At the close of the evidence Brown elected to proceed against Barta.
A verdict was returned for Brown, whereupon Barta prosecuted error. In reversing the judgment, the Court of Appeals held:
As the evidence clearly showed that the truck did not belong to Barta and was not in his possession or control, and was not being-driven by any of his agents, but was being driven by the owner at the time of the accident, the verdict of the jury in finding Barta liable under a rule of agency was manifestly against the weight of the evidence.